DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation greater than 7 days, and the claim also recites a 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-7, 9-36, 38-41 and 43-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayramov et al (US 2014/0276589 hereafter Bayramov) in view of Ding et al (US 2014/0180201 hereafter Ding) and Combal et al (US 2010/0233194 hereafter Combal).

While the reference discloses a fast releasing overlay for the needles and a sustained release backing layer that comprises the reference is silent to the specific range of the release.  Microneedles with prolonged release are well known in the art as seen in the Ding patent.
Ding discloses a microarray for delivering of therapeutic agents comprising microneedles that break off in the skin upon administration [abstract, 0056].  The needles are attached to an adhesive substrate that is removable [Figure 2].  The needles are have a tapered tip and comprise an active agent dispersed in a biocompatible matrix material such as polyglycolic acid derivative with a molecular weight greater than 5000 [0067-0069].  The patch has an area density of at least 50 needles per cm2 [0065]. The microneedles have a length from 70 to 100 microns [0059].  The needles comprise a distal layer tip and a 
While the combination would comprise a layered microneedle array with a combination of active agents, the reference is silent to the specific combination of the instant claims. While suggestive of wide ranges of drugs, the combination of betamethasone esters and calcipotriol via a transdermal presentation are known in the art as seen in the Combal patent.
Combal discloses a topical transdermal formulation comprising a combination of active agents for sustained release [abstract, claims]. The first compound can be a betamethasone ester while the second compound can be a compound for dermal conditions like calcipotriol [0021, 0032]. The formulation can comprise biodegradable polymers and water soluble polymers such as PGLA [0061]. It would have been obvious to include a combination of this type into the formulation as it solves the same problem of transdermal delivery of active agents through the skin.
Regarding the specific ratios and concentrations of the instant claims, it is the positon of the Examiner that such limitations do not distinguish over the prior art barring evidence to the contrary as the general conditions of the claim have been met by the prior art. The claims are drawn to a microneedle array that can delivery specific compounds arranged in a biodegradable formulation for at least 2 days. The combination of the prior art discloses a similar microneedle array, comprising the same polymers, active agents, and arrangement of components that delivers the compounds for at least 3 
With these aspects in mind, it would have been obvious to combine the prior art with an expected result of a stable microneedle array and method of treating various dermal conditions via the application of active agents to address those conditions. It would have been obvious to include the similar microneedle arrays of Ding into the array of Bayramov as they solve the same problem. It would have been obvious to follow the suggestion of Ding to include multiple active agents in different portions of the needle to include the known drug combination of Combal as the combination would be better served transdermally through the microneedle array of Bayramov drug formulation of Combal as it would be advantageous to deliver active agents transdermally for prolonged period of time with minimal pain. 
Response to Amendment
The Declaration under 37 CFR 1.132 filed 4/27/21 is insufficient to overcome the rejection of claims 1, 2, 4-7, 9-36, 38-41 and 43-60 based upon USC 103(a) as set forth in the last Office action because:  the declaration is not commensurate in scope with the instant claims and does not specifically demonstrate a distinction between the instant invention and closest prior art.  Specifically, the declaration makes claims that instant claims recite a microneedle array that releases over a period of 30 days and comprises a specific formulation of 12.6 microgram betamethasone dipropionate and 0.980 microgram calcipotriol along with hydroxypropyl-beta-cyclodextrins and 0.49% phosphate aqueous buffer at a pH of 6.6.  This specific formulation is not represented by claims 1 or 35 as those claims merely recite microneedle array comprising an overlay, microneedles comprising water soluble polymers.  The claims are far broader than the declaration or the tested formulation and as such are not commensurate in scope with the instant claims.  Further the declaration recites that he tested formula .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9-36, 38-41 and 43-60 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Bayramov continues to disclose microneedle array comprising a needle and an overlay formulation.  Newly applied reference Ding discloses a suggestion of multiple active agents and prolonged release of those agents. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618